The court properly granted the defendant Krieger’s motion to dismiss the complaint pursuant to CPLR 3211 (a) (5) insofar as it is asserted against him. The conclusory allegations submitted in support of the plaintiffs’ assertions of economic duress and overreaching were not supported by evidentiary facts sufficient to present a triable issue regarding the validity *723of the release (see, Ermco Erectors v Grand Iron Works, 93 AD2d 878, affd 60 NY2d 634). Kunzeman, J. P., Balletta, Miller and Ritter, JJ., concur.